
	
		I
		112th CONGRESS
		1st Session
		H. R. 3225
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Ms. Kaptur (for
			 herself, Mr. Ryan of Ohio,
			 Ms. Moore,
			 Ms. Norton,
			 Ms. Richardson,
			 Ms. Jackson Lee of Texas, and
			 Mr. Jackson of Illinois) introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To promote and enhance community agricultural production
		  and technology in nontraditional communities through the establishment of a new
		  office in the Department of Agriculture to ensure that Department authorities
		  are coordinated more effectively to encourage local agricultural production and
		  increase the availability of fresh food in nontraditional communities,
		  particularly underserved communities experiencing hunger, poor nutrition,
		  obesity, and food insecurity, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Community Agriculture
			 Development and Jobs Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings and purpose.
					Sec. 3. Office of Community Agriculture.
					Sec. 4. Community agriculture outreach program.
					Sec. 5. Farmer-to-consumer direct marketing.
					Sec. 6. Extension of and additional funding for seniors
				farmers’ market nutrition program.
					Sec. 7. Community agriculture research and improved
				agricultural reporting.
				
			2.Findings and
			 purpose
			(a)FindingsCongress finds the following:
				(1)Dramatic economic,
			 demographic, and land use changes in the United States have created areas where
			 no supermarkets exist and where limited food choice and lack of affordable food
			 prices impact large segments of the country’s population.
				(2)Demographic
			 changes have opened pockets of arable land for agriculture in America’s
			 cities.
				(3)Diversifying
			 United States food production from a globally consolidated and industrial food
			 chain to one which includes local production represents an important
			 opportunity to strengthen United States agriculture.
				(4)With poverty
			 rising due to chronic unemployment and with food becoming a more significant
			 component of family budgets, local production becomes an important option for
			 families facing food insecurity.
				(5)It is estimated
			 that 18.5 percent of American households have refrained from making necessary
			 food purchases due to economic circumstances, and many of these households
			 reside in ethnically and racially diverse communities.
				(6)Food insecurity,
			 epidemic levels of obesity, hypertension, diabetes and youth osteoporosis are
			 caused by improper nutrition in food deserts without nutritious, reliable, and
			 locally available healthy food options.
				(7)Advances in
			 agricultural practices makes production possible in regions previously cordoned
			 off from such opportunity.
				(8)With studies suggesting that much of the
			 American west is becoming permanently more arid and 40 percent of all fresh
			 water resources in the United States are used for irrigation, the need for more
			 efficient food production and agriculture closer to point of consumption is
			 critical.
				(9)Concentration in agricultural production
			 and outsourcing have exacerbated the food insecurity of many
			 communities.
				(10)In 2009, the Economic Research Service of
			 the Department of Agriculture reported that 2.4 million households live more
			 than a mile from a supermarket and do not have access to a motor
			 vehicle.
				(11)Because these Americans are without access
			 to a motor vehicle with which to reach supermarkets located more than a mile
			 away from their homes, and there is no accessible local farm production, vast
			 segments of communities are now described as food deserts.
				(12)The majority of youth in the United States
			 have little knowledge of simple agricultural practices and the benefits of a
			 diet that includes the consumption of fresh fruits and vegetables.
				(13)Two million, two
			 hundred four thousand, seven hundred ninety-two farms were in operation in
			 2007, including 300,000 new farms that began operations with smaller less
			 consolidated operations and lower sales than the average of all farms
			 nationwide.
				(14)Rising fuel costs make transporting food
			 long distances significantly more expensive, but create opportunities for the
			 economical production of food closer to point of consumption.
				(15)From 1999 to
			 2010, the value of imported food products to the United States increased over
			 100 percent from $40,700,000,000 to $86,100,000,000, which has led to a growing
			 reliance on foreign-produced food, particularly during cold seasons, as
			 diminished options exist for locally produced fresh and affordable
			 choices.
				(16)Expanding
			 production and access to locally produced food strengthens the vital link
			 between healthy populations, sustainable living, and the natural world.
				(17)According to the Centers for Disease
			 Control and Prevention, direct and indirect medical costs associated with
			 obesity and diabetes in the United States are more than $300 billion.
				(18)Expanding access
			 to food for populations that suffer from shortages of nutritious food involves
			 regional food production in communities where the link between daily life and
			 the environment has been all but eliminated.
				(19)Many tools exist to empower communities
			 toward local food production to break the cycle of food insecurity: For
			 example, by the end of World War II, over 20,000,000 home gardens were
			 supplying 40 percent of domestically consumed produce.
				(20)There was a 16-percent increase in the
			 number of operating farmers markets in the United States between 2009 to 2010
			 according to the Agricultural Marketing Service of the Department of
			 Agriculture.
				(21)Promoting the
			 many different forms of agriculture, both consolidated, industrial agriculture
			 and small scale, decentralized agriculture, is beneficial to serving many
			 different needs in a diverse society.
				(22)In 2007, 247,772
			 farms harvested 39,259,592 acres of specialty crops and produced
			 $67,417,397,000 worth of food products, which, if expanded to include
			 production in food deserts across the country, has the potential to provide
			 investment and improved nutrition to communities and reinvent landscapes that
			 lack sufficient access to food.
				(23)In the Food, Conservation, and Energy Act
			 of 2008 (Public Law 110–246), Congress provided the Department of Agriculture
			 with sufficient flexibility in implementing certain programs to promote locally
			 based agricultural enterprises, including a 5-percent set-aside for business
			 and industry loan program for underserved communities, significant increases
			 for the Senior Farmers’ Market Nutrition Program that links local producers and
			 consumers, an expanded authorization for the Farm to School Program, and new
			 legal requirements allowing flexibility in local purchase by some nutrition
			 programs.
				(b)Intent of
			 CongressIt is the intent of Congress—
				(1)to establish and augment authorities to
			 engage in local community agricultural production, combat food insecurity, and
			 reduce the United States reliance on imported agricultural products;
				(2)to pursue better
			 coordination to empower communities and their residents to engage in community
			 agriculture, purchase and produce food locally, create sustainable food
			 systems, and better connect the existing programs that can and should be used
			 to alleviate pockets of hunger and severe food insecurity;
				(3)to work with the various State agencies
			 responsible for administering the Federal nutrition programs on methods and
			 strategies for using Federal food dollars to create local food production
			 platforms and micro-enterprise development in areas where these nutrition
			 programs are accessed; and
				(4)to develop a unified strategy toward
			 greater self-sufficiency by using Federal nutrition programs as a tool for
			 economic development in communities, even in regions that have not
			 traditionally been centers for food production where human need is
			 evident.
				3.Office of
			 Community Agriculture
			(a)EstablishmentThe Department of Agriculture
			 Reorganization Act of 1994 is amended by inserting after section 220 (7 U.S.C.
			 6920) the following new section:
				
					221.Office of
				Community Agriculture
						(a)EstablishmentThe Secretary shall establish within the
				executive operations of the Department an office to be known as the Office of
				Community Agriculture.
						(b)DirectorThe Office of Community Agriculture shall
				be headed by a Director, to be appointed by the Secretary.
						(c)Purpose and
				responsibilities of office
							(1)PurposeThe Office of Community Agriculture is
				established for the purpose of coordinating activities throughout the
				Department of Agriculture related to promoting and enhancing agriculture in
				nontraditional communities and improving nutrition in such communities.
							(2)Specific
				responsibilitiesThe Office
				of Community Agriculture shall be responsible for coordinating Department
				activities and conducting oversight in the following mission areas:
								(A)Ensuring that
				Department authorities are used to promote and enhance agricultural production
				in nontraditional communities.
								(B)Ensuring that
				Department authorities are used to support educational and training initiatives
				related to best agricultural practices in nontraditional communities.
								(C)Ensuring that
				Department authorities are used to combat hunger, poor nutrition, obesity and
				food insecurity in nontraditional communities.
								(D)Ensuring that
				Department authorities are used to support eliminating shortages of affordable
				fresh food products in nontraditional communities.
								(E)Ensuring that
				Department authorities are used to support educational initiatives promoting
				the consumption of locally produced foods and the nutritional benefits of such
				foods.
								(F)Ensuring that
				Department authorities are used to strengthen local food systems and support
				sustainable food systems in nontraditional communities.
								(G)Ensuring that Department resources and
				programs provide sufficient consideration to the needs of low-income and high
				unemployment communities.
								(H)Ensuring that
				Federal nutrition assistance programs administered by State agencies maximize
				the impact of Federal funds to support promoting and enhancing agricultural
				production including consumption of locally produced foods in nontraditional
				communities.
								(I)Developing a
				strategy to ensure that Federal nutrition assistance programs (including those
				programs administered by State agencies) are used to support economic
				development and agricultural production in nontraditional communities.
								(J)Make policy
				recommendations to the Secretary without modification related to complying with
				subparagraphs (A) through (I).
								(d)Cooperation and
				coordinationThe Director of
				the Office of Community Agriculture may assist or take the lead in coordinating
				cooperative efforts regarding any of the duties specified in subsection (c),
				including communication with other Federal agencies related to such
				duties.
						(e)Nontraditional
				community definedIn this
				section, the term nontraditional community means a community or
				area—
							(1)where there is
				limited or no agricultural production; and
							(2)that is not
				engaged in traditional agricultural
				production.
							.
			(b)Conforming
			 amendmentsSection 296(b) of
			 the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 7014(b)) is
			 amended—
				(1)in paragraph
			 (6)(C), by striking or at the end;
				(2)in paragraph (7),
			 by striking the period at the end and inserting ; or; and
				(3)by inserting after
			 paragraph (7) the following new paragraph:
					
						(8)the responsibility of the Secretary to
				establish in the Department the Office of Community Agriculture in accordance
				with section
				226B.
						.
				(c)Sufficiency of
			 resources for officeNot
			 later than 60 days after the date of enactment of this Act, the Secretary of
			 Agriculture shall submit to Congress a report describing the resources and
			 staff necessary to permit the Office of Community Agriculture established
			 pursuant to section 221 of the Department of Agriculture Reorganization Act of
			 1994, as added by subsection (a), to carry out its responsibilities under such
			 section.
			4.Community
			 agriculture outreach program
			(a)DefinitionsIn this section:
				(1)Eligible
			 entityThe term
			 eligible entity means a community organization, municipality,
			 institution of higher education, local school district, or nonprofit
			 organization.
				(2)Nontraditional
			 communityThe term
			 nontraditional community means a community or area where there is
			 limited or no agricultural production and that is not engaged in traditional
			 agricultural production.
				(b)Grants
			 authorizedThe Secretary of
			 Agriculture may make a grant available for a 3-year period (in such annual
			 amounts as the Secretary determines to be appropriate) to an eligible entity to
			 support outreach activities for any of the following:
				(1)Initiatives,
			 including responding to infrastructure needs, that encourage the production of
			 local foods in nontraditional communities.
				(2)Initiatives, including responding to
			 infrastructure needs, to strengthen local food distribution systems in
			 nontraditional communities.
				(3)Initiatives,
			 including responding to infrastructure needs, designed to create sustainable
			 food systems in nontraditional communities.
				(4)Initiatives, including responding to
			 infrastructure needs, that create or expand the opportunities to consume fresh
			 fruits and vegetables in nontraditional communities.
				(5)Initiatives, including responding to
			 infrastructure needs, that promote agricultural processing in nontraditional
			 communities.
				(6)Initiatives, including responding to
			 infrastructure needs, that encourage recipients of Federal and State domestic
			 food assistance programs to purchase locally grown or produced foods in
			 nontraditional communities.
				(7)Education and
			 training related to best practices for agricultural production in
			 nontraditional communities.
				(8)Education
			 initiatives that promote the nutritional benefits of consuming locally produced
			 foods in nontraditional communities.
				(9)The conversion,
			 including purchase and acquisition, of vacant land to be used for agricultural
			 production in nontraditional communities.
				(10)Other activities
			 that promote economic development through agricultural production in
			 nontraditional communities.
				(c)Grant
			 limitationThe amount of a grant made under this section shall
			 not exceed $500,000.
			(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary $20,000,000 for fiscal year 2013
			 and each fiscal year thereafter to carry out this section.
			5.Farmer-to-consumer
			 direct marketingSection 6 of
			 the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005) is amended
			 to read as follows:
			
				6.Expansion of the
				Farmers’ Market Promotion Program
					(a)Loans, loan
				guarantees, and grants for farmers’ market expansionIn addition to assistance provided through
				the seniors farmers’ market nutrition program under section 4402 of the Farm
				Security and Rural Investment Act of 2002 (7 U.S.C. 3007) to expand or aid in
				the expansion of domestic farmers’ markets, the Secretary of Agriculture shall
				make loans, provide loan guarantees, and make grants for—
						(1)the construction
				of new farmers’ markets;
						(2)the improvement or
				rehabilitation of existing farmers’ markets;
						(3)the acquisition of equipment for farmers’
				markets and other infrastructure needs;
						(4)purchase, acquisition, and rehabilitation
				of land or property for use as a farmers’ market;
						(5)agri-tourism initiatives;
						(6)marketing and
				advertising;
						(7)transportation
				and delivery;
						(8)education and
				outreach and activities to encourage farmers’ markets participation in Federal
				and State food and nutrition assistance programs;
						(9)business development and management,
				including professional development;
						(10)establishing satellite locations of
				existing farmers’ markets designed to increase sales in areas not easily
				accessible through traditional transportation; and
						(11)planning and feasibility initiatives for
				new or expanding farmers’ markets.
						(b)Eligibility and
				priority
						(1)Eligibility
							(A)To be eligible to receive a loan, loan
				guarantee, or grant under subsection (a), the applicant must—
								(i)be a public agency, nonprofit organization,
				farmers’ market operator, or such other entity as the Secretary may
				authorize;
								(ii)demonstrate
				financial need, as determined by the Secretary; and
								(iii)commit to
				reserving at least 50 percent of the floor area of the farmers’ market for the
				sale of food products that are produced locally, as determined by the
				Secretary, by farmers, ranchers, or aquaculture, mariculture, or fisheries
				operators, or by associations of farmers, ranchers, or such operators.
								(2)PriorityFor purposes of this section, the Secretary
				shall give priority to eligible entities located in areas where there is
				limited or no agricultural production and that are not engaged in traditional
				agricultural production.
						(c)Interest
				Rate
						(1)In
				generalA loan made by the Secretary under subsection (a) shall
				bear interest at the rate equivalent to the rate of interest charged on
				Treasury securities of comparable maturity on the date the loan is
				approved.
						(2)DurationThe
				interest rate for each loan will remain in effect for the term of the
				loan.
						(d)FundingOf the funds of the Commodity Credit
				Corporation, the Secretary shall make available to carry out this section
				$50,000,000 for each of the fiscal years 2013 through 2018. At least 50 percent
				of the funds made available under this subsection shall be provided to eligible
				entities in the form of grants, and not more than $5,000,000 may be used to
				provide technical assistance and cover administrative
				costs.
					.
		6.Extension of and
			 additional funding for seniors farmers’ market nutrition program
			(a)Extension and
			 fundingSection 4402(a) of the Farm Security and Rural Investment
			 Act of 2002 (7 U.S.C. 3007(a)) is amended to read as follows:
				
					(a)EstablishmentThe
				Secretary of Agriculture shall use funds available to the Commodity Credit
				Corporation to carry out and expand a seniors farmers’ market nutrition program
				in the following amounts:
						(1)For fiscal year
				2013, $25,000,000.
						(2)For fiscal year
				2014, $50,000,000.
						(3)For fiscal year
				2015, $75,000,000.
						(4)For each of fiscal
				years 2016 through 2018,
				$100,000,000.
						.
			(b)PurposesSection 4402(b)(1) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 3007(b)(1)) is amended—
				(1)by striking
			 unprepared and inserting minimally processed;
			 and
				(2)by striking
			 and herbs and inserting herbs, and other locally produced
			 farm products, as the Secretary considers appropriate,.
				(c)Administrative
			 costs; unexpended fundsSection 4402 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 3007) is amended by adding at the end the
			 following:
				
					(h)Administrative
				costsNot more than 10 percent of the funds made available for a
				fiscal year under subsection (a) may be used to pay administrative costs
				incurred in carrying out this section.
					(i)Unexpended
				fundsTo the extent the funds made available under subsection (a)
				for a fiscal year are not expended in that fiscal year, the Secretary shall use
				such funds in a subsequent fiscal year for the same purpose.
					(j)PriorityIn providing funds made available under
				this section, the Secretary shall give priority to—
						(1)communities or areas where there is limited
				or no agricultural production and that are not engaged in traditional
				agricultural production; and
						(2)farmers’ markets that have an operational
				seniors farmers’ market
				program.
						.
			7.Community agriculture
			 research and improved agricultural reporting
			(a)Evaluation of
			 farmers’ markets in census of agricultureSection 2(a) of the Census of Agriculture
			 Act of 1997 (7 U.S.C. 2204g(a)) is amended by adding at the end the following
			 new paragraph:
				
					(3)Inclusion of
				farmers’ marketsEffective
				beginning with the first census of agriculture conducted after the date of the
				enactment of the Community Agriculture
				Development and Jobs Act, the Secretary shall include as part of
				each census of agriculture—
						(A)an evaluation of
				the state of farmers’ markets in the United States, including information
				regarding the size, location, operational capacity, and geographic dispersion
				of farmers’ markets and types of food products sold (both in terms of product
				diversity and sales locations) through farmers’ markets; and
						(B)an analysis of the
				economic impact of farmers’ markets, including the success of Federal programs
				in promoting and supporting farmers’
				markets.
						.
			(b)Coordinated
			 annual report on farmers’ marketsBeginning on the date that is
			 90 days after the date of the enactment of this Act and each year thereafter,
			 the Secretary of Agriculture shall submit to Congress and electronically
			 publish a report on the status of farmers’ markets in the United States. Such
			 report shall include with respect to farmers’ markets in the United States for
			 each year, the following information:
				(1)The number of farmers’ markets.
				(2)The number of
			 farmers’ markets established during such year except that for the first year a
			 report is submitted under this section, the report shall include the number of
			 farmers’ markets for the five years immediately preceding the first reporting
			 year.
				(3)The economic value
			 of an average farmers’ market.
				(4)The type of
			 governmental assistance provided to farmers’ markets.
				(5)The products that
			 are typically sold at farmers’ markets.
				(6)The number of
			 farmers’ markets that accept as a form of payment benefits distributed
			 through—
					(A)the supplemental nutrition assistance
			 program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et
			 seq.);
					(B)the seniors
			 farmers’ market nutrition program established under section 4402 of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 3007);
					(C)the special
			 supplemental nutrition program for women, infants, and children established
			 under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786);
			 and
					(D)any other Federal
			 or State nutrition assistance program as determined appropriate by the
			 Secretary.
					(7)The methods
			 through which farmers’ markets process the forms of payment described in
			 paragraph (6).
				(8)The average income
			 of a farmers’ market operator.
				(9)The average profit
			 of a farmers’ market operator.
				(10)The average
			 expense of a farmers’ market operator.
				(11)Other occupations
			 of operators of farmers’ markets.
				(12)The percentage of
			 food at farmers’ markets that is locally produced.
				(13)Any other information related to farmers’
			 markets in the United States that the Secretary determines is important to
			 promote and enhance the use of farmers’ markets.
				(c)Report on award
			 of contracts for food assistanceBeginning on the date that is 90
			 days after the date of the enactment of this Act and each year thereafter, the
			 Secretary of Agriculture shall submit a report to Congress describing—
				(1)how contracts are
			 awarded for Federal food assistance programs, including the school lunch
			 program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751
			 et seq.), the school breakfast program under the Child Nutrition Act of 1966
			 (42 U.S.C. 1771 et seq.), the summer food service program for children under
			 section 13 of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1761), and other relevant food assistance programs; and
				(2)whether the food
			 products made available under such contracts are locally grown or locally
			 raised or processed.
				(d)Report on
			 expenditures for domestic nutrition servicesNot later than 90 days after the date of
			 the enactment of this Act and not later than 90 days after the end of each
			 fiscal year thereafter, the Secretary of Agriculture shall submit a report to
			 Congress (and make such report publicly available electronically) identifying
			 the number of recipients and Federal and State dollars spent in the United
			 States, and in each State, county, and congressional district, through all the
			 domestic food assistance programs administered by the Department of Agriculture
			 during the preceding fiscal year.
			(e)Report on status
			 of agricultural production in nontraditional communitiesNot later than 90 days after the date of
			 the enactment of this Act and not later than 90 days after the end of each
			 fiscal year thereafter, the Secretary of Agriculture shall submit a report to
			 Congress (and make such report publicly available electronically) on the status
			 of agricultural production in nontraditional communities (as defined in section
			 4). At a minimum, the report shall include—
				(1)the percent of the Nation’s food production
			 in nontraditional communities;
				(2)the economic value
			 of agriculture in nontraditional communities;
				(3)the most popular
			 type of agricultural activity in nontraditional communities;
				(4)the recent best
			 practices on agricultural production in nontraditional communities;
				(5)the type of
			 agricultural products marketed and sold in nontraditional communities;
				(6)the progress made
			 strengthening local food systems in nontraditional communities;
				(7)an analysis of local government
			 regulations, including zoning, that have supported or could support sustainable
			 agricultural production in nontraditional communities; and
				(8)recommendations on
			 how to further agricultural production in nontraditional communities.
				(f)Alternative
			 submission requirementIf a
			 report required by subsection (d) or (e) for a fiscal year is not submitted by
			 the Secretary of Agriculture before the deadline specified in the subsection,
			 the Director of the Office of Community Agriculture shall prepare and submit
			 the report to Congress within 90 days after the deadline without modification
			 by the Secretary.
			(g)Performance
			 goalsThe Secretary of
			 Agriculture shall incorporate promoting and enhancing agricultural production
			 in nontraditional communities (as defined in section 4) into Department of
			 Agriculture performance goals pursuant to sections 1115 and 1116 of title 31 of
			 the United States Code.
			(h)Community
			 agriculture research initiative
				(1)The Secretary of
			 Agriculture shall carry out a community agriculture research initiative that
			 focuses on doing scientific research on the needs of promoting and enhancing
			 agricultural production in nontraditional communities (as defined in section
			 4). Research should include, but not be limited to, improving production
			 efficiency, production, and profitability, including—
					(A)marketing new
			 innovations and technologies;
					(B)methods to protect
			 production from pest and diseases;
					(C)methods to enhance
			 food safety related to production; and
					(D)other areas deemed
			 appropriate by the Secretary.
					(2)The Secretary shall submit a report to
			 Congress (and make such report publicly available electronically) summarizing
			 such research.
				(3)Of the funds
			 available to the Commodity Credit Corporation, $20,000,000 shall be made
			 available to carry out this section.
				
